Exhibit Certification of Chief Executive Officer Pursuant to 18 U.S.C. § 1350 In connection with the Form 10-Q of Tri-Valley Corporation for the fiscal quarter ended September 30, 2008, I, F. Lynn Blystone, Chief Executive Officer of Tri-Valley Corporation, hereby certify pursuant to 18 U.S.C. § 1350 as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) Such Form 10-Q fully complies with the requirements of section 13(a) of 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations ofTri-Valley Corporation. Date: November 10, 2008 By: /s/F. Lynn Blystone F. Lynn Blystone, Chief Executive Officer CHOB Tri-Valley Corporation
